Citation Nr: 0731785	
Decision Date: 10/09/07    Archive Date: 10/23/07

DOCKET NO.  03-11 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a right knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from October 1956 to 
October 1960.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in November 2001 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Wichita, Kansas.

This case was the subject of a February 2004 hearing before 
the undersigned Veterans Law Judge, and of a Board remand 
dated in August 2004. 
     

FINDINGS OF FACT

1.  The preponderance of the evidence indicates that the 
veteran's current bilateral hearing loss disability did not 
begin during service and is not otherwise etiologically 
related to service.

2.  The preponderance of the evidence indicates that the 
veteran's current right knee disability did not begin during 
service and is not otherwise etiologically related to 
service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service, nor may sensorineural hearing 
loss be presumed to have been so incurred or aggravated.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5107 (West  2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).

2. A right knee disability was not incurred in or aggravated 
by active service, nor may arthritis be presumed to have been 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1101, 1112, 1113, 1131, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2006).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005); rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  

A May 2001 VCAA letter informed the appellant of what 
evidence was required to substantiate his claims for service 
connection for bilateral hearing loss and a right knee 
disability.  This letter also informed him of his and VA's 
respective duties for obtaining evidence.  Although the 
veteran was not explicitly requested to provide any evidence 
in his possession, he was informed that it was ultimately his 
responsibility to ensure that VA received any evidence not in 
the possession of the Federal government; this would 
necessarily include submitting any relevant evidence in his 
possession.  Thus, the failure to use the exact language of 
38 C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error at 
all. 

The veteran's claims in this case are for service connection.  
However, he was not provided notice of what type of 
information and evidence was needed to substantiate his claim 
for a higher rating nor was he given notice of the type of 
evidence necessary to establish an effective date if this 
benefit is granted. Nevertheless, because the Board has 
herein denied service connection for bilateral hearing loss 
and a right knee disability, the rating and effective date 
aspects of the claims are moot. Accordingly, the Board finds 
no evidence of prejudicial error in proceeding with final 
appellate consideration of his claims at this time.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was completed prior 
to the initial adjudication.  

Duty to assist

With regard to the duty to assist, the claims file contains 
service medical records, reports of VA post-service 
treatment, reports of private treatment, and reports of VA 
examinations.  Additionally, the claims file contains the 
veteran's statements in support of his claims.  The Board has 
carefully reviewed such statements and concludes that he has 
not identified further available evidence not already of 
record.  A statement from the veteran dated in February 2006 
details several sources from whom the veteran has determined 
treatment records are no longer available, and in April 2006 
the veteran indicated that he had no further evidence to 
submit and requested that VA decide his claim as soon as 
possible.  The Board has also reviewed the medical records 
for references to additional treatment reports not of record 
for the time period at issue, but has found nothing to 
suggest that there is any outstanding available evidence with 
respect to the veteran's claims.  Based on the foregoing, the 
Board finds that all relevant facts have been properly and 
sufficiently developed in this appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Essentially, all available evidence that could substantiate 
each claim has been obtained.  There is no indication in the 
file that there are additional relevant records that have not 
yet been obtained.

Legal Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  Service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served continuously for 90 days or more 
during a period of war, or during peacetime service after 
December 31, 1946, and sensorineural hearing loss, as an 
organic disease of the nervous system, or arthritis, becomes 
manifest to a degree of 10 percent or more within one year 
from the date of termination of such service, such disease 
shall be presumed to have been incurred in or aggravated by 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2006).  

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances lay, 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The United States Court of Appeals for the Federal Circuit 
has held that a significant lapse in time between service and 
post-service medical treatment may be considered as part of 
the analysis of a service connection claim.  See Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000) (holding presumption of 
service connection for colon disability to be rebutted by 
clear and convincing evidence in the form of absence of post-
war medical records of treatment for colon-related problems 
for period of over 40 years).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Further, the Court of Appeals for Veterans Claims has 
indicated that the threshold for normal hearing is between 0 
and 20 decibels and that higher thresholds show    some 
degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 
157 (1993).  When audiometric test results at a veteran's 
separation from service do not meet the regulatory 
requirements for establishing a "disability" at that time, he 
may nevertheless establish service connection for a current 
hearing disability by submitting evidence that the current 
disability is causally related to service.  Hensley, 5 Vet. 
App. at 160.

The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  A veteran is entitled to the benefit of the 
doubt when there is an approximate balance of positive and 
negative evidence.  See 38 C.F.R. § 3.102.  When a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  The preponderance of the evidence must be against 
the claim for benefits to be denied.  See Alemany v. Brown, 9 
Vet. App. 518 (1996).  

Analysis

Service connection for hearing loss

The veteran contends that his bilateral hearing loss is a 
result of exposure to aircraft noise during service.  Service 
department records confirm that he was an air policeman 
during service.

At his service enlistment examination in October 1956, the 
veteran's hearing was measured as 15/15 for whispered voice.

At a January 1958 in-service audiological examination, with 
American Standards Associates (A.S.A.) units converted to 
International Standards Organization (ISO) units, pure tone 
thresholds in the right ear were 20 decibels at 500 hertz, 10 
decibels at 1000 hertz, 15 decibels at 2000 hertz, 10 
decibels at 3000 hertz, and 15 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 15 decibels at 500 
hertz, 5 decibels at 1000 hertz, 0 decibels at 2000 hertz, 15 
decibels at 3000 hertz, and 10 decibels at 4000 hertz.  The 
hearing conservation data form on which this audiological 
examination is reported indicates that the veteran was 
subject to noise exposure in his duties, and that he always 
or frequently used ear protection during exposure to loud 
noise. 

At the veteran's September 1960 service discharge 
examination, with American Standards Associates (A.S.A.) 
units converted to International Standards Organization (ISO) 
units, pure tone thresholds in the right ear were 15 decibels 
at 500 hertz, 10 decibels at 1000 hertz, 10 decibels at 2000 
hertz, 10 decibels at 3000 hertz, and 5 decibels at 4000 
hertz.  Pure tone thresholds in the left ear were 15 decibels 
at 500 hertz, 10  decibels at 1000 hertz, 10 decibels at 2000 
hertz, 10 decibels at 3000 hertz, and 5 decibels at 4000 
hertz. 

The veteran complained of decreased hearing when he was seen 
by Jerrold E. Cossette, M.D., in September 1990.  Dr. 
Cossette reported that the veteran had meningitis as a child, 
and related that an audiometric test revealed bilateral mild 
sensorineural hearing loss, with a minimal high frequency 
component.  Dr. Cossette opined that the hearing loss was 
most likely hereditary or possibly secondary to meningitis.  

At an August 2001 VA audiological examination, pure tone 
thresholds in the right ear were 30 decibels at 500 hertz, 25 
decibels at 1000 hertz, 20 decibels at 2000 hertz, 35 
decibels at 3000 hertz, and 35 decibels at 4000 hertz.  Pure 
tone thresholds in the left ear were 30 decibels at 500 
hertz, 30 decibels at 1000 hertz, 25 decibels at 2000 hertz, 
35 decibels at 3000 hertz, and 40 decibels at 4000 hertz.  
Pure tone averages of the 1000, 2000, 3000, and 4000 hertz 
thresholds were noted to be 28.75 decibels in the right ear 
and 32.5 decibels in the left ear.  Speech recognition scores 
were 96 percent in the right ear and 96 percent in the left 
ear.  This level of hearing loss constitutes a hearing loss 
disability under VA regulations.  See 38 C.F.R. § 3.385.
    
In a statement dated in October 2002, Dr. Cossette related 
that the veteran had discussed his noise exposure in service, 
and commented that this noise exposure could explain the 
veteran's hearing loss.  

In a report dated in October 2005, a VA otolaryngologist 
reviewed the veteran's audiometric results and diagnosed the 
veteran as having mild to moderate sensory hearing loss in 
the low frequencies, gradually increasing to moderate sensory 
loss in the higher frequencies.  (Although the Board's August 
2004 remand requested that the veteran be evaluated by an 
audiologist, the veteran has not been prejudiced by being 
examined and having his claim reviewed by an 
otolaryngologist.  An otolaryngologist is a medical doctor 
with a significant degree of medical expertise and training.)  
The VA examiner noted the veteran's history of working around 
noisy aircraft during service.  He noted that the veteran's 
hearing loss had increased since 2001.  Although his 
conclusion was not stated clearly and concisely, he did opine 
that the veteran's hearing loss was "not as likely as not" 
related to military noise, and that the hearing loss was 
related to presbycusis and middle ear dysfunction.  

The Board finds the October 2005 VA examiner's opinion to be 
the most persuasive medical opinion of record.  This examiner 
had the opportunity to review the claims file and all 
relevant evidence pertaining to this matter.  Further, this 
examiner is a medical specialist in the area of ear 
pathology.  

Also weighing against the claim is the opinion Jerrold E. 
Cossette, M.D., in September 1990.  He reported that the 
veteran had meningitis as a child, and related that an 
audiometric test revealed bilateral mild sensorineural 
hearing loss, with a minimal high frequency component 
(emphasis added).  Dr. Cossette concluded at that time that 
the hearing loss was most likely hereditary or possibly 
secondary to meningitis.  The Board also affords this opinion 
significant probative weight.  This opinion was rendered in 
the context of the veteran seeking treatment in 1990, prior 
to his seeking VA compensation benefits.  Dr. Cossette's 
later, October 2002, opinion that the veteran's noise 
exposure could explain the veteran's hearing loss is 
inconsistent with his prior opinion, is more speculatively 
worded, was offered without a rationale, and was provided 
years later after service and in the context of the veteran 
seeking VA benefits rather than seeking treatment for hearing 
loss.  The Board therefore affords Dr. Cossette's October 
2002 opinion less probative weight than his September 1990 
opinion.  Also weighing against the veteran's claim is the 
fact that he demonstrated neither hearing loss nor a hearing 
loss disability at his January 1958 audiological examination 
and October 1960 service discharge examination.  See 38 
C.F.R. § 3.385,  Hensley v. Brown, 5 Vet. App. 155, 157 
(1993).  

With these factors in mind, as viewed in the context of the 
medical opinion of the October 2005 VA examiner, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection for hearing loss 
disability.

The Board acknowledges the veteran's assertion that he 
currently has hearing loss as a result of his exposure to 
aircraft noise during service.  However, the veteran, as a 
lay person, is not competent to provide medical opinions, so 
that his assertions as to medical diagnosis or causation 
cannot constitute probative evidence on matters requiring 
medical expertise.  See Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Right Knee Disability

With respect to the veteran's claim for service connection 
for a right knee disability, the Board observes that at the 
veteran's service separation examination in September 1960, 
the examiner noted that the veteran had a trick right knee, 
but that no treatment was sought, and there were no 
complications.  No clinical abnormalities of the right knee 
were found on the examination.  

At a VA examination in August 2001, after reviewing X-rays, 
the examiner diagnosed the veteran has having degenerative 
joint disease of the knee and concluded that it was age-
related.  

In November 2002, Gary Harbin, M.D., noted that the veteran 
had a complicated history with respect to his right knee.  He 
noted that the veteran claimed that he had experienced some 
problems with the right knee in service and had been given a 
diagnosis of trick knee.  He further noted that the veteran 
claimed to have had continued right knee problems.  The 
physician related in the "history" section of his report 
that a magnetic resonance imaging of the right knee in April 
1998 revealed a degenerative tear of the posterior medial 
meniscus, which would be consistent with an old meniscus 
injury, which was commonly termed a "trick knee" in the 
past.  The examiner concluded that the veteran had a right 
knee medial meniscus tear, old and degenerative, and that it 
could very well be related to the old military injury.  

The veteran underwent a second VA examination of the right 
knee in May 2005.  The examiner reviewed an X-ray of the knee 
taken on the day of the examination, took the veteran's 
history, reviewed the claims file, and physically examined 
the veteran.  He opined that the veteran's knee problem is 
not related to the service "at all."  He opined that the 
veteran did not have a torn meniscus, and that the veteran's 
right knee problems "may represent some patellofemoral 
dysfunction due to mild degenerative arthritis."

The Board finds the opinion of the May 2005 VA examiner to be 
of significant probative weight.  This opinion was based on a 
review of the claims file, personal physical examination of 
the veteran, X-rays taken on the day of the examination, and 
history as related by the veteran.  The examiner was 
unequivocal in his opinion that the veteran's current right 
knee disability was not related to service.  The Board 
affords less probative weight to the opinion of Dr. Harbin.  
The indication that the veteran had a torn meniscus by MRI 
was related as history rather than based on Dr. Harbin's 
review of the MRI report.  Dr. Harbin did not have the 
opportunity to review the claims file, and his opinion that 
the veteran's current knee disability "could very well" be 
related to service appears relatively speculative in nature 
as compared to the opinion of the May 2005 VA examiner.  The 
Board acknowledges that the notation of a "trick right 
knee" at service discharge is significant evidence weighing 
in support of the veteran's claim.  However, the Board finds 
that the May 2005 VA examiner thoroughly considered this 
notation, and yet based on his examination and review of the 
claims file determined that it was unlikely that the 
veteran's right knee disability was related to service.  
Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim for 
service connection for a right knee disability.  Accordingly, 
the Board finds that entitlement to service connection for a 
right knee disability is not warranted.

The Board accepts as credible the veteran's assertions that 
he experienced symptoms of a trick right knee during service, 
and acknowledges the veteran's contention that his current 
right knee disability began during service.  However, the 
veteran, as a lay person, is not competent to provide medical 
opinions, so that his assertions as to medical diagnosis or 
causation cannot constitute probative evidence on matters 
requiring medical expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492 (1992).  




ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a right knee disability 
is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals



Important Notice:  Attached to this decision is a VA Form 
that provides information concerning your rights to appeal 
our decision.  Due to recent changes in the law, some of the 
information contained in the attached notice of appellate 
rights form is no longer accurate concerning the ability to 
pay attorneys and agents to represent you.  Some additional 
information follows that summarizes the current law.  To the 
extent that the information contained in the attached VA Form 
conflicts with the summary below, please disregard the 
information on the VA Form and instead rely upon the 
following information:  

Do I have to pay an attorney or agent to represent me?  
An attorney or agent may charge a fee to represent you 
after a notice of disagreement has been filed with 
respect to your case, provided that the notice of 
disagreement was filed on or after June 20, 2007.  See 
Veterans Benefits, Health Care, and Information 
Technology Act of 2006, Pub. L. No. 109-461, 120 Stat. 
3403 (2006).  If the notice of disagreement was filed 
before June 20, 2007, an attorney or accredited agent 
may charge fees for services, but only after the Board 
first issues a final decision in the case, and only if 
the agent or attorney is hired within one year of the 
Board's decision.  

The notice of disagreement limitation does not apply to 
fees charged, allowed, or paid for services provided 
with respect to proceedings before a court.  VA cannot 
pay the fees of your attorney or agent, with the 
exception of payment of fees out of past-due benefits 
awarded to you on the basis of your claim when provided 
for in a fee agreement. 

VA is in the process of amending its regulations 
governing representation of claimants for veterans' 
benefits in order to implement the provisions of the new 
law.  More information concerning the regulation changes 
and related matters can be obtained at  
http://www1.va.gov/OGC (click on "Accreditation and 
Recognition of Service Organizations").

Fee for VA home and small business loan cases:  An 
attorney or agent may charge you a reasonable fee for 
services involving a VA home loan or small business 
loan.  For more information, read section 5904, title 
38, United States Code. 

Filing of Fee Agreements:  In all cases, a copy of any 
fee agreement between you and an attorney or accredited 
agent must be sent to the Secretary at the following 
address:  

Office of the Chief Counsel for Policy (01C3)
Board of Veterans' Appeals
810 Vermont Avenue, NW,
Washington, DC 20420
Facsimile:  (202) 565-5643

(When final regulations are published to implement the 
requirements of the new law, fee agreements must be 
filed with the VA Office of the General Counsel and not 
the Board.)





 Department of Veterans Affairs


